Citation Nr: 1542694	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  Specifically, he has asserted that his sleep apnea had its onset during his period of active duty service from May 1993 to June 2000.  In addition, in September 2009 correspondence, the Veteran's spouse indicated that during his period of active service the Veteran began snoring regularly, would sometimes stop breathing at night, and would wake up in the morning experiencing headaches and still feeling tired.  The Veteran's VA treatment records reveal that he was eventually diagnosed as having sleep apnea in 2009.  

The Veteran was provided with a VA respiratory examination in November 2009, at which time he was diagnosed as having sleep apnea.  However, the VA examiner opined that the Veteran's sleep apnea was not caused by or a result of his service-connected chronic vascular headaches.  The examiner explained that the current diagnosis of sleep apnea occurred many years after military service; in addition, the headaches that the Veteran described as symptoms of sleep apnea were diagnosed as vascular headaches in the military and the neurologist did not recommend treatment for these.  Moreover, the examiner emphasized that there was no mention in the service treatment records of apneic episodes, excessive snoring, or other symptoms more pathognomonic for obstructive sleep apnea.  Therefore, the examiner concluded that the Veteran's current sleep apnea was not related to military service.  

With regard to the November 2009 VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in the Veteran's September 2015 Appellant's Brief, in this case, the examiner did not address the assertions made by the Veteran and his spouse that he experienced sleep apnea symptoms (such as snoring, cessation of breathing, and daytime fatigue) since service, which they are competent to describe.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  Therefore, the Board determines that another VA respiratory examination should be scheduled.
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assess the probable etiology and onset of his diagnosed sleep apnea.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  

Upon a review of the record and examination of the Veteran, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that his diagnosed sleep apnea had its onset in service, was caused by service, or is otherwise related to service or to any service-connected disability.  

A complete rationale must be provided for any opinion offered.  In rendering the opinion, the examiner must reconcile his/her findings with the Veteran's statement that his sleep apnea onset in service, and his spouse's statement that during his period of active service the Veteran began snoring regularly, would sometimes stop breathing at night, and would wake up in the morning experiencing headaches and still feeling tired.

The examiner is advised that the Veteran and his spouse are competent to report observable symptoms, and that their reports must be considered in formulating the requested opinions.  If their reports are discounted, then the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, then the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




